 538DECISIONSOF NATIONALLABOR RELATIONS BOARDSee's Candy Shops,Inc.andRetail,Clerks Union,Locals 770, 324, 905, 1428, 1442,affiliatedwithRetailClerksInternationalAssociation, AFL-CIO,Petitioners. Case 31-RC-2175March 20, 1973DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Jean A.Savage on September 19, 1972. Following thehearing,and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, and by direction of the Regional DirectorforRegion 31, this case was transferred to theNational Labor Relations Board for decision. There-after,briefswere filed by the Employer and thePetitioners which have been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds: 11.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioners are labor organizations andseek to represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Employer manufactures candy and sells itat retail in 83 shops in southern California, and in 12shops located in other States.2 Of the 83 shops (or 91,as the case may be) 8 are now located in San DiegoCounty, where in 1969 a countywide unit was foundappropriate.3 In that unit no contract was achievedin postcertification bargaining. Fifty-five shops arenow located in Los Angeles County. The employeesIIn view of our disposition of this case, we deny Petitioners' motion toreopen, the record2Employer's Exh 2 lists 91 shops in southern California The otherStates inwhich the Employer operates are Nevada, Arizona, Utah,Colorado, and Texas A wholly owned subsidiary corporation operates innorthern California3Case 2I-RC-11211 The decision of the Regional Director in that caseof these 55 shops, excluding casual employees,guards and supervisors, are now sought by the fivelocals of Retail Clerks International Association whoare the Petitioners. The Employer views the proposedunit as an arbitrary, countywide unit and urgesinstead a unit of all its shops in southern Californiafrom Bakersfield on the north to San Diego on thesouth, where the total employee complement is 520as compared with 350 in Los Angeles County.Concededly the individual shops in southernCalifornia are not autonomous units. The partieshave stipulated that shop managers are not supervi-sors.They play no part in hiring and are limited inauthority to direct other employees. The administra-tive headquarters of the Employer are located in LosAngeles, where the candy is manufactured. There areno geographically defined districts. Instead six "shopsupervisors," each with 16 to 18 shops to oversee,interview and hire applicants and supervise employ-ees.These six visit each shop assigned to them atleastonce each week, "more often if possible."Assignment of the stores is determined primarily bythe convenience of the supervisor in handling them;the Employer witness could think of no other basis.4Two supervisors cover only shops within Los AngelesCounty, but each of the remaining four covers someLosAngelesCounty shops along with some insurrounding counties. These shop supervisors reportto the head supervisor who, as "sales supervisor,"issues uniform shop letters addressed to "All See'sSalesladies."A shop manual explains store opera-tions in detail and provides basic training for newemployees.Personnel records are kept in LosAngeles and payrolls are made up there. Merchan-dise and pricing are identical at all shops. All shopemployees except seasonals have the same benefits.All wear the same uniforms. Store opening hours arealso identical unless a shopping center locationrequiresotherwise.Transfers in and out of LosAngeles County are infrequent. Employer exhibitsshow that interstore transfers to shops within LosAngeles County numbered only seven during theperiod from April 28, 1969, to September 11, 1972,and that two of those were permanent. Transfers outof Los Angeles County cover a longer period asshown on this record-4-plus years, February 6,1968, to November 9, 1972-and number 21, 17 ofwhich appear to be permanent. There are no recordfigures on within-Los Angeles County transfers. Asthe Los Angeles County employee complement isreferred to the San Diego stores-then six in number-as within a closelyknit geographical area, whose employees share a community of interestsufficient to justify bargaining on less than a chainwide basis The shopsupervisor for San Diego County had 13 other shops to oversee, including Iin Arizona4Custodial work for the stores is provided by several janitor services,with the grouping of shops determined by the bidder202 NLRB No. 76 SEE'SCANDY SHOPS, INC.539approximately 350, the temporary interchange be-tween Los Angeles County and areas outside it isnegligible.The Employer urges the application ofGray DrugStores, Inc.,197 NLRB No. 105, where the Boarddirected a two-county unit instead of the single DadeCounty unit requested, holding that Dade did notencompass an area sufficiently remote from thestores in Broward County to reflect a separatecommunity of interest of Dade employees from thosein Broward, and that the Dade unit would not reflectthe separate community of interest which stems fromcommon supervision inasmuch as two district man-agers handled Dade-Broward supervision. Notingthat here the distances between some of the 55 shopswithinLos Angeles County are as great as 44 miles(in an east-west direction) and 31 miles (in a north-south direction), and that shops straddling the LosAngeles County line are only 2 miles apart in oneinstance, 9 miles apart in another, and 6 miles apartin another, Employer contends that a unit includingall stores in southern California is alone appropriate.Employer also urges that this appropriateness isexemplified by the supervisory coverage of the area,its six supervisors each having some shops in LosAngeles County and no supervisory combination ofless than six handling all of Los Angeles County.This approach, however, ignores the fact that inGraythe employer was urging a divisionwide unit consist-ing of all its drugstores in Florida. There were 30,extending for 300 miles vertically through fivecounties.Areawise and supervisionwisethatunitwould have been more nearly comparable to thesouthern California unit here urged, than is the unitthe Board found appropriate inGray -atwo-countyunit of 21 stores. InGraythe Board specifically didnot agree with the Employer's contention that theminimum appropriate unit must be statewide inscope and instead approved the two-county unit as"a geographic cluster suggesting a community of5Here the peripheral stores near the Los Angeles County border may becompared with the four stores in Palm Beach County, adjoining BrowardCounty on the north, which did not deter the holding inGraythat a two-county unit was appropriate, rather than five counties or statewide, for theemployer involved6As the Board said inGray "the Boardhas traditionallylooked to such factors as the community of interest among the employeessought to be represented, whether they comprise a homogeneous,identifiable, and distinct group, whether they are interchanged with otheremployees, the extent of common supervision, the previous history ofbargaining, and the geon' iphic proximity of the various parts of theemployer's operation " SeeThe Great Atlantic and Pacific Tea Company,Inc.128NLRB 142, relied on inGray,where geographic grouping andsupervision were not coextensive in the unit found appropriate See alsoHaag Drug Company, Incorporated,169 NLRB 877, 878 at In 4, where theBoard spoke of two or more retail outlets being appropriate "if there weresufficient degree of geographicoradministrative coherence,and commoninterests of employees in the outlets " (Emphasis supplied )7InGray,during a 6-month period, temporary transfers in the Floridadivision ranged from a low of 4 or 5 a week to a high of 20 to 25 a week, forinterest distinct from employees at the Employer'sremaining stores." 5 InGraythe Board's two-countyunit added to Dade, with its 1,135,000 population,the county of Broward with 430,000. Here the LosAngeles County unit requested covers a populationgroup of 6,755,000. It is true that a Los AngelesCounty unit does not have coextensive commonsupervision, but neither did the San Diego Countyunit found appropriate for this Employer's stores.Supervision, however, is merely one of a number offactors.6 Interchange with employees outside theproposed unit is also a factor.? As indicated above,interchange in this case is negligible, tending toindicate a distinct community of interest for theemployees within Los Angeles County, with only 28transfers to and from the county over a period of 3 to4 years and two-thirds of those transfers beingpermanent. Transfers, both temporary and perma-nent, among the clerks at the San Diego stores werefound "frequent." Comparable transfer informationwithinLos Angeles County has not been supplied.Geographic proximity of parts sought to be joined isanother factor.Here the Employer urges a unitincluding Bakersfield and San Diego shops, whicharemore than 250 miles apart, and Santa Barbaraand San Diego shops which are over 200 milesapart.8 Bargaining history does not exist despite theSan Diego County unit certified in the earlier case.No contract resulted. In the circumstances, includingthenearly 7 million population of Los AngelesCounty and the large number of the Employer'sstores within it, as well as the minimal interchange ofemployees into and out of these 55 stores as a group,we conclude that a unit of all stores in Los AngelesCounty is a coherent geographic cluster whoseemployees have common interests in collectivebargaining .9We therefore find the unit requested bythe Petitioner to be an appropriate unit.10"Seasonal" employees.Certain part-time employeeswork during the five peaksalesperiods of the year:a specific total of 300 for the 6-month period8 SeeBig"N," Department Store No 307, Big "N,"a divisionof NeisnerBros, Inc,200 NLRB No 137,where the Board granted a single-store unit,noting that the seven-store uniturged by employerinvolved a distanceexceeding 200 miles between some stores9By comparison San DiegoCounty has1,170,000 inhabitantsWe notein the 1969 Decision andDirection of Election for that countywideunit thatthe storeswere describedas within a 7 1/2-mile radius of downtown SanDiego withthe closestover 60 airmiles from any other store of theEmployer As counties alreadylarge in population increase, the populationtends to encroach upon less populatedadjoining areas,retail chains tend tosupply adjoiningareas withshops,and it becomes increasingly difficult todefine appropriatebargaining units for retail chains in terms of theirdistancefrom any otherunit in the chain10Member Fanning, as indicatedby his dissentwith Member Jenkins inGray,would find the Los Angeles County unitappropriate because it isdefined by the Federal Government as the LosAngeles-Long BeachStandardMetropolitanStatisticalArea,and hence offers an intelligent,orderly, and geographic approach to federallyrelated problems He notesthat San DiegoCounty alsocomprises such an area 540DECISIONS OF NATIONALLABOR RELATIONS BOARDThanksgiving,Christmas, Valentine's Day, Easter,and Mother's Day. Supervisors keep lists of thosewho ask for seasonal work. However, Employer'sExhibits 8, 9, and 10, covering all part-time employ-ees in the Los Angeles County stores during a sampleyear ending July 1, 1972, do not show which areregular part-time and which are seasonal, and thesole witness could not identify them. Seasonals alsosometimes work the same hours and have basicallythe same duties as regular salesladies. It is possiblefor them to become regular employees by expressingan interest in so doing, but the record does not showhow many have done so, nor does it show whetherthey are working for other employers when notworking for this Employer. Petitioners contend thatseasonalsarecasual employees and should beexcluded from the unit. They were not sought in theSan Diego unit, and were excluded without discus-sion. In their brief Petitioners urge that employees"regularly scheduled to work in a majority of monthsof the year" be included as regular part-timeemployees. Although not clear from the testimony orfrom the Employer's brief, it appears that theEmployer may wish all employees to vote in anelection.Based on Employer's estimate of periods duringwhich work by seasonals is required-a week to 10days at Thanksgiving, at Valentine's Day and atMother's Day, 1 to 2 weeks at Easter, and 2 to 3weeks at Christmas-it is apparent that 8 to 10 40-hour weeks, or 320 to 400 hours, would be themaximum amount of work available to an individualseasonal employee during 1 year's peak periods.There were 171 part-time employees in Los AngelesCounty stores from July 1971 through June 1972,including regular part-time employees. Of these 171,68 worked less than 400 hours, as follows: 31 workedbetween 300 and 400 hours (20 of them 350 hours ormore), 16 worked between 200 and 300, 12 workedbetween 100 and 200, and 9 worked less than 100hours.Of the 68, 21 worked in each of the last 3months of the sample period; only 4 worked in 7 ormore months, or a majority of the period.We shall exclude as casuals employees who workedonly at the peaks during their period of employment.However, those who amassed 350 or more hours inthe year preceding election, and in so doing workedinmore than the peak periods, we find are to beconsidered as regular part-time employees withsufficient community of interest to be included in theunit.We find that the following employees of theEmployer constitute an appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allretailsellingand nonselling employees,including regular part-time employees, employedat the Employer's stores in Los Angeles County,California, excluding casual employees, guardsand supervisors as defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]